

116 HRES 1079 IH: Expressing support for the designation of August 9 through 15, 2020, as National Health Center Week and encourages all Americans to take part in this week by visiting their local health center and celebrating the important partnership between America’s community health centers and the communities they serve.
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1079IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Engel (for himself, Mrs. Walorski, Mr. Fitzpatrick, Mr. Connolly, Ms. Clarke of New York, Mr. Serrano, Mr. Cisneros, Mrs. Davis of California, Mr. Sarbanes, Mr. Bishop of Georgia, Mr. Carson of Indiana, Mr. Balderson, Mr. Vargas, Mr. Price of North Carolina, Mr. McKinley, Mr. Cox of California, Mr. Trone, Ms. Blunt Rochester, Ms. Judy Chu of California, Mr. Cárdenas, Mr. Espaillat, Ms. Titus, Ms. Kaptur, Ms. Castor of Florida, Mr. Panetta, Mr. Danny K. Davis of Illinois, Mr. Young, Mrs. Lawrence, Mr. Nadler, Mr. Foster, Mr. Marshall, Ms. Roybal-Allard, Mr. Cuellar, Mrs. Beatty, Ms. Porter, Mr. Kildee, Mrs. Lee of Nevada, Mrs. Lowey, Mr. Schiff, Ms. Norton, Mr. LaHood, Mr. Higgins of New York, Mr. Sires, Mr. Butterfield, Mr. Payne, Ms. Fudge, Ms. Barragán, Mr. Lynch, Mrs. Trahan, Mr. Ruppersberger, Mr. Vela, Mr. Crow, Ms. Finkenauer, Mr. Cohen, Mr. Kennedy, Mr. Langevin, Ms. Johnson of Texas, Mr. Barr, Mr. Cunningham, Ms. Sánchez, Mr. Thompson of Pennsylvania, Mr. Woodall, Ms. Lee of California, Mr. Harder of California, Mrs. Axne, Mrs. Hayes, Ms. Brownley of California, Ms. Sewell of Alabama, Ms. Kuster of New Hampshire, Mr. Suozzi, Mr. Smith of Washington, Mr. McNerney, Mr. Evans, Mr. Raskin, Ms. Pressley, Mr. Sean Patrick Maloney of New York, Mr. King of Iowa, Mr. Emmer, and Mr. Comer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of August 9 through 15, 2020, as National Health Center Week and encourages all Americans to take part in this week by visiting their local health center and celebrating the important partnership between America’s community health centers and the communities they serve.Whereas for over 50 years, community health centers have provided high-quality, affordable, and comprehensive primary and preventive health care in our Nation’s underserved communities, delivering value to, and having a significant impact on America’s health care system;Whereas the country’s largest primary care network, community health centers are the health care home for 30,000,000 Americans in over 14,000 communities across the Nation;Whereas 1 in every 12 people in the United States gets care in a community health center;Whereas community health centers are a critical element of the health system, serving both rural and urban communities, and often providing the only accessible and dependable source of primary care in their communities;Whereas nationwide, community health centers serve 1 in every 5 residents of rural areas;Whereas every day, community health centers develop new approaches to integrating a wide range of services beyond primary care, including oral health, vision, behavioral health, and pharmacy services, to meet the needs and challenges of their communities;Whereas community health centers are governed by patient-majority boards, ensuring that the patients of each health center are engaged in their own health care decisions;Whereas community health centers are locally owned and operated small businesses that serve as critical economic engines, helping to power local economies by generating $54,600,000,000 in economic activity in some of the country’s most economically deprived communities;Whereas community health centers nationally employ more than 236,000 people, including physicians, nurse practitioners, physician assistants, and certified nurse midwives who work as part of multi-disciplinary clinical teams designed to treat the whole patient;Whereas the community health center model continues to prove an effective means of overcoming barriers to health care access, including geography, income, and insurance status, improving health care outcomes and reducing health care system costs;Whereas community health centers reduce overall costs of care by helping manage chronic conditions of patients, which keeps them out of costlier health care settings like hospital emergency rooms;Whereas community health centers are on the front lines of emerging health care crises, providing access to care for our Nation’s veterans, addressing the opioid epidemic, and responding to public health threats in the wake of natural disasters;Whereas community health centers serve as beacons of essential resources and support in testing and treatment in the face of the global coronavirus pandemic, and will continue to offer reliable, affordable, and high-quality care against COVID–19 for America’s most vulnerable and underserved communities;Whereas during the COVID–19 pandemic, health centers served as front line responders and were able to provide tests to 1,549,690 patients over a 4-month period;Whereas National Health Center Week offers the opportunity to celebrate America’s over 1,400 health center organizations with over 12,000 service delivery sites, their dedicated staff, board members, patients, and all those responsible for their continued success and growth since the first health centers opened their doors more than 50 years ago; andWhereas during National Health Center Week, we celebrate the legacy of America’s community health centers, and their vital role in shaping the past, present, and future of America’s health care system: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Health Center Week; and(2)encourages all Americans to take part in this week by visiting their local health center and celebrating the important partnership between America’s community health centers and the communities they serve.